Citation Nr: 1522154	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  13-16 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to December 1982.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from September 2010 and April 2011 rating decisions of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of service connection for an acquired psychiatric disorder as noted on the title page.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  

2.  Hearing loss of the left ear was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.

3.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, and is not otherwise related to such service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 1154, 3103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in February 2010 and December 2010.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA audiology examination in January 2011 and an addendum opinion was provided in March 2011.  In this regard, the Board finds that the proffered opinion regarding the Veteran's claimed disabilities were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.309(a) includes tinnitus where there is evidence of acoustic trauma.  The absence of evidence of hearing loss and tinnitus in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).


III.  Analysis

The Veteran asserts that his hearing loss and tinnitus are related to in-service noise exposure.  He served aboard the USS Detroit and worked in the munitions department.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An audiometric evaluation was performed at the July 2011 VA examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
15
LEFT
10
15
15
15
15
        
Word recognition scores utilizing the Maryland CNC Test were 100 percent for the right ear and 92 percent for the left ear.  The examiner opined that the Veteran did not have hearing loss.  However, the claims file was returned for an addendum opinion on March 17, 2011 regarding the right ear and March 28, 2011 for the left ear.  

The March 17 addendum report indicates the examiner reviewed the Veteran's service treatment records (STRs).  There was an audiology examination upon entrance and one in October 1982, two months prior to separation.  

The September 1980 entrance examination did not note any hearing loss.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
10
10
10
25
15
LEFT
15
10
5
15
25
20
        

The September 1982 examination showed the following results:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
05
10
15
25
25
LEFT
15
05
0
10
25
20
        
In assessing these results the examiner opined that "there is a significant threshold shift seen in the right ear at 6000 Hz only...  Based on significant threshold shifts found in test results in the Veteran's service medical record...it is opined that the right ear hearing impairment is at least as likely as not a result of the Veteran's military service."  However, the Board notes that the right ear does not currently meet the impairment threshold required under 38 C.F.R. § 3.385.  Only the left ear met the requirement.  Therefore, service connection for hearing loss is not warranted for the right ear even though there was a shift from 15 to 25 at 6000Hz.  The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that a veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a veteran may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  However, the Board finds that the Veteran has not had right ear hearing loss for VA purposes under § 3.385 at any time during the pendency of his claim.  Because the Veteran does not have a right ear hearing loss disability, as defined by VA regulation, service connection may not be granted for right ear hearing loss. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (holding that there can be no valid claim for service connection in the absence of a current disability).  

The March 28, 2011 addendum report addressed the left ear.  The examiner noted that "review of audiometric exams found in the claims file shows no changes in the left" ear.  The report also provides the following: "No hearing loss found on exam for either pure-tone or speech stimuli.  Thresholds are somewhat poorer than in 1982 but are still within normal limits.  Based on significant threshold shift seen between EOD and RAD exams at 6000 Hz which is beyond the frequencies used for rating, therefore, it must be stated that there is a basis for SC if a hearing loss had been found...  Right ear: no hearing loss found on exam.  Left ear: mild hearing loss found on exam Evidence of record does not indicate any hearing threshold shift between entrance on duty and release from active duty.  Hearing loss is most likely not associated with military service."

While the hearing loss for the left ear does meet the threshold required under 38 C.F.R. § 3.385, the Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, more than 30 years separate service from treatment and diagnosis.  There are no treatment records between service and 2007 and the earliest complaint of hearing loss was the date of the Veteran's claim.

The Veteran did undergo an audiology examination in January 2010 but the examiner noted the results were unreliable.  Therefore, there are no other medical records of note.  

The VA examiner opined that the Veteran' hearing loss is not related to service.  The examiner noted that the Veteran had normal hearing both entering and leaving service.  Although there was a shift in the right ears at 6k, his hearing at that time was well within normal limits.  In addition, a hearing test done more than three decades later showed normal hearing in the right ear and mild loss in the left ear.  It was the examiner's opinion that it is more likely than not that the Veteran's current hearing loss is not due to the military given the lack of a shift meeting the threshold definition of hearing loss in service.

Regarding the Veteran's tinnitus, it was concluded by the VA examiner that it was less likely as not that the Veteran's tinnitus was caused by or the result of military noise exposure.  At the examination, tinnitus was reported by the Veteran to have started in 1988 six years post discharge.  Therefore, the examiner opined that "tinnitus is most likely not related to military service."  Further, the Board notes that when the Veteran was seen in January 2010, he did not report tinnitus.

Inservice hearing loss was not indicated and, as such, his tinnitus was not linked to hearing loss and there were, as noted by the VA examiner, no complaints of tinnitus in the service treatment records. 

The Veteran himself alleges that he has hearing loss and tinnitus of each ear.  There is no question that the Veteran is competent to state what comes to him through his senses, including what he personally observes and what others have told him.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Veteran's own account that he cannot hear well in either ear due to hearing loss and tinnitus is competent and credible.  The Veteran's claim that he had hearing loss and tinnitus in service or shortly thereafter is not, however, borne out by the other evidence of record.  In fact, corroborating evidence that either was present at any point in time during military service or within a reasonable period of his service separation is absent from the record.  In addition, other than the Veteran's own statements, competent evidence, be it lay or non-lay, linking the currently diagnosed entities to military service, inclusive of inservice acoustic trauma, is likewise lacking.  In this regard, it is pointed out that there is no showing that the Veteran is in possession of the medical education or training as to permit him to offer a competent opinion of a nexus between current disability and service, particularly in the absence of adequate documentation of the chronicity of either dating to service.  Finally, the Board notes that the Veteran indicated that onset of tinnitus was in 1988 but was not reported in January 2010.  This contradiction damages his credibility.

Here, while there is evidence of hearing loss in the left ear and tinnitus based on the Veteran's oral and written statements, the Board must conclude that the preponderance of the evidence is against a finding that his currently diagnosed hearing loss or tinnitus originated during or as a result of military service or any event thereof, including acoustic trauma.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claims advanced must be denied.  38 U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran claims that he suffers from PTSD due to serving aboard a Navy ship.  While a stressor event has not been corroborated, the STRs indicate that the Veteran suffered from mild anxiety and depression when his mother's health was suffering.  Also, the claims file includes current diagnoses of anxiety and depression.  However, the current treatment records do not provide an opinion on whether the Veteran's psychiatric condition is etiologically related to the Veteran's active duty service.  The Veteran has not undergone a VA psychiatric examination.

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A VA medical opinion is necessary to determine the etiology of any currently diagnosed mental disorder, to include whether the Veteran has an acquired psychological disorder due to his period of service.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder. The claims file and all pertinent records must be made available to the examiner for review. All appropriate tests and studies should be conducted. After reviewing the record and examining the Veteran, the examiner should address the following:

If the examination results in a psychiatric diagnosis, the examiner should offer an opinion as to the etiology of the psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

2. Upon completion of the above, readjudicate the Veteran's claim based on the entire record. If any of the benefits sought on appeal remain denied, issue an SSOC and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


